         Case 1:18-cv-00257-MV-JFR Document 58 Filed 04/23/20 Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO


HOLLOW SPIRITS, LLC,

                 Plaintiff,

        vs.                                                           Civ. No. 18-257 MV/JFR

CORSON DISTILLING SYSTEMS, INC.,
TORY CORSON and JOSH CORSON,

                 Defendants.




          ORDER ADOPTING MAGISTRATE JUDGE’S PROPOSED FINDINGS
                     AND RECOMMENDED DISPOSITION

        THIS MATTER is before the Court on the Proposed Findings of Fact and

Recommended Disposition by United States Magistrate Judge John F. Robbenhaar, filed

March 9, 2020. Doc. 56. Objections were due by no later than April 16.1 The parties have not

filed any objections. The failure to make timely objections to the Magistrate Judge’s Proposed

Findings and Recommended Disposition waives appellate review of both factual and legal

questions. U.S. v. One Parcel of Real Property, 73 F.3d 1057, 1059 (10th Cir. 1996).

        IT IS THEREFORE ORDERED that the Magistrate Judge’s Proposed Findings and

Recommended Disposition (Doc. 56) are ADOPTED;

        IT IS FURTHER ORDERED that Plaintiff’s Motion for Default Judgment (Doc. 52) is

well-taken and is GRANTED; and


1
  The Court mailed copies of the PFRD to Defendants’ last known addresses on March 30, 2020. Therefore,
objections to the PFRD were due by April 16, 2020. See Fed. R. Civ. P. 6(d) (when a party may or must act within a
specified time after being served and service is made under Rule 5(b)(2)(C) (mail) . . . 3 days are added after the
period would otherwise expire). On April 10, 2020, a copy of the PFRD mailed to Defendant Corson Distilling was
returned as undeliverable. Doc. 57.
       Case 1:18-cv-00257-MV-JFR Document 58 Filed 04/23/20 Page 2 of 2



       IT IS FURTHER ORDERED that the Clerk is to enter judgment against Defendants in

the sum certain amount of $90,499.51.



                                               ___________________________________
                                               MARTHA VÁZQUEZ
                                               United States District Judge
